Me. Cheep Justice Del Tobo
delivered the opinion of the court.
The pertinent part of the information filed by the District Attorney of Arecibo reads as follows:
“The said Francisco Rivera, on or about July 5, 1925, and in the ward of Abra-Honda of Camuy, P. R., which forms a part of the Judicial District of Arecibo, P. R., illegally and wilfully carried a machete, an instrument with which bodily injury may be cau’sed.”
Andrés H. Román, Bonifacio Ramos and Luis La Roy testified at the trial.
The first, a policeman, said that he had Knowledge of a quarrel between the' defendant and Bonifacio Ramos and went to the former’s house and took the machete which was handed to him by the defendant’s wife. Also that the de*500fendant said to him later that he was coming from his work and had a quarrel with Ramos, and that the defendant recognized the arm.
Ramos testified that he lived in Barahona of Camay; that on the night of June 5th the defendant arrived at his home and in attempting to arrange about certain work they had a quarrel and that the defendant had with him a machete.
La Roy testified that on June 5 th he was. at the home of Ramos; that he found the defendant there; that Ramos and the defendant had a quarrel and went out of the house; that the defendant wounded Ramos -with a machete which he had, it being about two feet long. He recognized it as being the one seized by the policeman.
After the prosecution had rested the defense moved for nonsuit on the ground that the prosecution had failed to prove its case, inasmuch as the arm had not been taken from the defendant, but from his wife in his own home. The motion was overruled and the court found the defendant guilty, sentencing him to thirty-five da3Ts in. jail.
The defendant appealed. He contends that the information is insufficient because a machete is a farming implement and it is not alleged that it was not being carried when seized by reason of the occupation or employment of Rivera. The appellant cites subdivision 1 of section 5 of Act No. 14 of 1924, which reads as follows:
“’Sec. 5. — That the provisions of this Act shall not be applicable—
“1. To the carrying of implements, tools and instruments pertaining to the arts, professions, trades, and occupations or 'sports when carried by reason or on occasion thereof.”
The Act of 1905, amended in 1908 (Comp. 5994), and again in 1914, in specifying the arms prohibited mentioned among them the machete, and according to the jurisprudence established in the case of People v. Cruz, 34 P.R.R. 305, the machete must continue to be considered a prohibited arm.
There is no doubt that the machete is primarily a farming *501implement and tliat no crime is committed when it is carried by a person for farming purposes, but the history of many crimes in Porto Rico and of the war of independence of Cuba shows that it is also a terrible arm for offense and defense. The Legislature .justly cleared the situation by providing the exception contained in section 5 of Act No. 14 of 1924, but that does not require that the exception be excluded'by an express averment in the information. The exception is a matter of defense and should be pleaded as such.
As the Act of 1905 prohibiting the carrying of arms was taken from Texas, it seems well to transcribe the following from the Supplement to Willson’s Texas Criminal Statutes by W. H. Herron, page 121:
“2. — INDICTMENT undeR SeCtion 338. — In conformity with tbe original act the exceptions comprised in section 339 were included in the enacting clause of the act, and it has been held that it was necessary to negative in the indictment, either directly or by necessary inference, each one of the said exceptions. S. v. Duke, 42 Tex. 455; Smith v. S. Id. 464; S. v. Clayton, 43 Tex. 410; Woodward v. S. 5.App. 296; Leatherwood v. S. (?) App. 244. In revising the Code the exceptions were eliminated from the enacting clause of the act and put separately into section 339, and since that change it has been held unnecessary to negative any of the said exceptions either by pleading or by evidence. Lewis v. S. 7 App. 567; Zallner v. S. 15 App. 23.” (Retranslation.)
In the case of the United States v. Cook, 84 U. S. 168, 21 L. Ed. 538, the following appears:
‘! Commentators and judges have sometimes been led into error by supposing that the words ‘enacting clause,’ as frequently employed, mean the section of the statute defining the offence, as contradis-tinguished from a subsequent section in the same statute, which is a misapprehension of the term, as the only real question in the ease is whether the exception is so incorporated with the substance of the clause defining the offence as to constitute a material part of the description of the acts, omission, or other ingredients which constitute the offence. Such an offence must be accurately and clearly described, and if the exception is so incorporated with the clause de*502scribing the offence that it becomes in fact a part of the description, then it cannot be omitted in the pleading, bnt if it is not 'so incorporated with the clause defining the offence as to become a material part of the definition of the offence, then it is matter of defence and must be shown by the other party, though it be in the same section or even in the succeeding sentence.”
The appellant also contends that the jurisdiction of the court was not proved, because the evidence did not- show the location of the defendant’s house where the arm was seized and therefore the place of the commission of the crime.
The arm was seized on the day after the quarrel and it is not the seizure of the arm that determines the commission of the crime, hut the fact of its having been carried by the defendant, as he must necessarily have carried it on the night before when he assaulted his adversary with it outside of the house of Ramos, and the evidence shows that Ramos’ Louse is located within the municipality of Camuy of the judicial district of Arecibo
The judgment appealed from must be affirmed.
Mr. Justice Wolf dissented.